Citation Nr: 0636846	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  99-04 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his sister, and his a friend


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974 and from April 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 decision of the Fort Harrison, 
Montana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2000, the appeal was remanded to comply 
with the veteran's request for a personal hearing.  In August 
2002, the veteran testified at a hearing before the 
undersigned at the RO.  In August 2003, after undertaking 
further development under the now invalidated provisions of 
38 C.F.R. § 19.9(a)(2) (2003), the Board once again remand 
the appeal for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to entitlement to service connection for a left ankle 
disability, in-service treatment records show the veteran 
twisted his ankle in March 1971 and the post-service record 
includes an October 1998 treatment record from Kalispell 
Regional Hospital that noted he had x-ray evidence of an old 
left ankle fracture.  Even though the subsequent July 1972 
left ankle x-ray did not reveal a fracture, the veteran was 
afforded a VA examination to obtain a medical opinion as to 
the relationship, if any, between his in-service injury and 
any current left ankle disability.  However, an opinion 
addressing this question was not provided in the August 1999 
VA examination report or the December 1999 addendum to that 
examination.  Therefore, a remand to obtain the requested 
opinion is required.  38 U.S.C.A. § 5103A(d) (West 2002).  

As to entitlement to an increased rating for PTSD, it appears 
that his disability has become worse since his last VA 
examination in July 1999.  Therefore, the Board finds that a 
remand is required to obtain medical opinion evidence as to 
the severity of his PTSD under the pre and post November 1996 
rating criteria.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 
(2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (the duty 
to assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment).  

When reevaluating the severity of the veteran's claim for a 
increased rating for PTSD, the RO should be mindful of the 
fact that the criteria for rating PTSD changed during the 
pendency of the appeal (see 38 C.F.R. § 4.132 (1996); 
38 C.F.R. § 4.130 (2006)), should be mindful of Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (VA may only apply 
the old rating criteria for a disability for the pre-change 
in law time period and the may only consider the new rating 
criteria for the post-change in law time period), and should 
be mindful that the veteran is being treated for a number of 
psychiatric disorders (i.e., PTSD, depression, and 
alcoholism) and the United States Court of Appeals for 
Veterans Claims (Court) in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that "when 
it is not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  

As to the TDIU claim, adjudication of this claim must be 
deferred in order to obtain a social and industrial survey to 
assess the veteran's employment history and day-to-day 
functioning as well as to complete the additional evidentiary 
development ordered above.  38 U.S.C.A. § 5103A(d); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter). 

Lastly, on remand, the RO should provide the veteran with 
updated Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) notice in accordance 
with the recent Court holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Specifically, the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2006), must include notice of 
how disability ratings and/or effective dates are assigned. 

Accordingly, the appeal is REMANDED for the following action:

1.  Send the veteran VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish service connection for a 
left ankle disability, an increased 
rating for PTSD, and a TDIU as well as 
notice addressing how a disability rating 
and/or an effective dates is assigned as 
outlined by the Court in Dingess.  The 
corrective notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claims including the location of any 
outstanding medical records.

2.  After undertaking the above 
development to the extent possible, make 
arrangements to have the 1999 VA examiner 
answer the questions below, or if that 
examiner is not available, have another 
appropriate medical professional provide 
the nexus opinion, or if deemed 
necessary, arrange with an appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination so 
that an appropriate nexus opinion may be 
obtained.  The claims folders are to be 
provided to the physician for review in 
conjunction with the examination. 
Thereafter, based on a review of the 
claim's folders and, as deemed necessary, 
the results of the examination, the 
examiner is to provide answers to the 
following questions: 

a.  What are the diagnoses of the 
veteran's current left ankle 
disabilities?

b.  Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any current left ankle disability is 
causally related to the veteran's 
military service?

c.  If one of the veteran's left 
ankle diagnoses is arthritis, is it 
at least as likely as not that the 
arthritis manifested itself to a 
compensable degree within the first 
post-service year?

Note:  In providing answers to the above 
questions the examiner should provide a 
complete rationale, including commenting 
on the in-service twisted ankle diagnosed 
in July 1972 and the post-service history 
of an old left ankle fracture seen on x-
ray in October 1998.

4.  After undertaking the above 
development to the extent possible, make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  The 
claims folders are to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including psychiatric testing, 
must be accomplished and all clinical 
findings should be reported in detail.  
Thereafter, in accordance with the pre 
and post November 1996 AMIE worksheets 
for rating PTSD, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any PTSD.  
In providing the information requested by 
the AMIE worksheets, the examiner should 
distinguish between the adverse 
symptomatology caused by the veteran's 
service connected PTSD and that caused by 
his other non service connected 
psychiatric disorders.  If it is not 
possible to make this distinction, the 
examiner should so state.

5.  After undertaking the above 
development to the extent possible, the 
veteran should be afforded a VA social 
and industrial survey or other 
appropriate vehicle to assess his 
employment history and day-to-day 
functioning and obtain a competent 
opinion as to whether his service-
connected disabilities alone preclude him 
for maintaining gainful employment.  A 
written copy of the report should be 
inserted into the claims folders.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with the Court's 
holding in Dingess.  38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

7.  Thereafter, readjudicate the 
veteran's claims, by utilizing all 
applicable law and regulations in effect, 
to include any further changes in VCAA 
and any other applicable legal precedent.  
As to the veteran's claim for an 
increased rating for PTSD, be mindful of 
Kuzma, Mittleider, 38 C.F.R. § 4.132 
(1996), and 38 C.F.R. § 4.130 (2006).  If 
any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits and any evidence not 
received, and all applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


